Case 8:17-cv-00956-JLS-DFM Document 67 Filed 11/13/18 Page 1 of 2 Page ID #:2105



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10                     IN THE UNITED STATES DISTRICT COURT
  11
                           CENTRAL DISTRICT OF CALIFORNIA

  12
       ORANGE COUNTY COASTKEEPER, a                   Case No.: 8:17-cv-00956-JLS-DFM
  13   California non-profit corporation,
  14
                                                      Hon. Josephine L. Staton
                   Plaintiff,                         Courtroom 10A
  15

  16         v.
                                                      ORDER ENTERING CONSENT
  17                                                  DECREE FOLLOWING
       CITY OF SAN JUAN CAPISTRANO, a                 APPROVAL OF UNITED
  18   California municipal corporation;              STATES
       BLENHEIM FACILITY MANAGEMENT,
  19   LLC, a Delaware limited liability company,
  20
                                                      Complaint Filed: June 2, 2017
                                Defendants.           Trial Date: None
  21

  22

  23

  24         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
  25         Before the Court is a joint request by the parties to enter a Consent Decree.
  26   The United States Department of Justice (“DOJ”) has separately filed a Notice of No
  27   Objection to Consent Judgment and does not oppose entry of the Consent Decree.
  28   ECF #63.


                                                 1
Case 8:17-cv-00956-JLS-DFM Document 67 Filed 11/13/18 Page 2 of 2 Page ID #:2106



   1         Courts should enter a proposed consent decree if it is fair, reasonable and
   2   equitable and does not violate the law or public policy. Sierra Club, Inc. v.
   3   Electronic Controls Design, Inc., 909 F.2d 1350, 1355 (9th Cir. 1990). A court’s
   4   focus should be upon the purposes which the statute, here the Clean Water Act, is
   5   intended to serve. See Citizens for a Better Environment v. Gorsuch, 718 F.2d 1117,
   6   1125 (D.C. Cir. 1983). As long as the consent decree comes within the “general
   7   scope of the pleadings,” furthers the “objectives upon which the law is based,” and
   8   does not violate the statute upon which the complaint is based, the court may enter
   9   the agreement. Sierra Club, supra, at 1355 (quoting Local No. 93, Int’l Ass’n of
  10   Firefighters, AFL-CIO v. City of Cleveland, 478 U.S. 501, 525-26 (1986).
  11         Based upon the record before the Court, including DOJ’s briefing and
  12   approval, the Court finds the parties’ proposed Consent Decree, attached hereto, to be
  13   consistent with the purposes of the Clean Water Act and in furtherance of its goals.
  14   The Court takes note of the injunctive relief provided in the agreement, the
  15   Supplemental Environmental Project to which Defendants’ have agreed, the number
  16   of complex issues litigated, and the procedural posture of, and length of time
  17   involved in litigating, the case. The Court therefore finds good cause to GRANT the
  18   parties’ request and hereby ENTERS the proposed Consent Decree. Separately, the
  19   Court enters Judgment.
  20
             IT IS SO ORDERED.
  21
             Dated: November 13, 2018
  22

  23                                          __________________________
                                              Honorable Josephine L. Staton
  24                                          United States District Judge
  25

  26

  27

  28



                                                  2
